DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Response/Arguments
Applicant’s response/arguments filed on 6/2/2022 has been carefully reconsidered by the examiner.  As the result the application cannot be placed in condition for allowance due to the Non-responsive to the office action dated 3/15/2022.  The non-responsive is “NO Terminal Disclaimer” has been filed to overcome the rejections made in the previous office action. Therefore, the examiner is maintained the position as mentioned in the office action dated 3/15/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: a comparator configured to determine a value for a bit based on comparing a sampled input signal and a reference signal, wherein an input signal and the reference signal travel substantially matched signal paths; and determine a value for each successive bit based on comparing a resampled input signal and a reference signal for each successive bit; and a digital controller configured to output a digital result after determination of a value for a last bit.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: atching clock configured to trigger the comparator to make a determination, wherein the latching clock is phase offset from a sampling clock.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: phase controller configured to set a phase offset between a sampling clock and a comparator clock.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: asymmetric driver configured to sharpen edge characteristics of an edge of a sampling clock, wherein the edge of the sampling clock triggers sampling and resampling of an input signal.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: the reference signal and the reference signal for each successive bit are a sampled reference signal and a sampled reference signal for each successive bit, wherein sampling is triggered by a sampling clock.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: configured to shunt the input signal to dummy loads to squelch sampling switch feedthrough.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: wherein the input signal is a first input signal and the sampled input signal is a sampled first input signal of a differential input pair, the circuit further {YB:01210564.DOCX }-25-Attorney Docket No. CIENA-112-B comprising a second comparator configured to determine a value for a bit based on comparing a sampled second input signal and a second reference signal, wherein a second input signal and the second reference signal travel substantially matched signal paths; and determine a value for each successive bit based on comparing a resampled second input signal and a second reference signal for each successive bit; and a second digital controller configured to output a second digital result after determination of a value for a last bit, wherein a differential output is generated from the digital result and the second digital result.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: a comparator configured to determine a value for a bit based on comparing a sampled input signal and a reference signal; and determine a value for each successive bit based on comparing a resampled input signal and a reference signal for each successive bit; and a digital controller configured to output a digital result after determination of a value for a last bit, wherein clocks used for input signal sampling and comparator determination are phase offset.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: phase controller configured to set the phase offset between the clocks.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: asymmetric driver configured to sharpen edge characteristics of an edge of a sampling clock, wherein the edge of the sampling clock triggers sampling and resampling of an input signal.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: the reference signal and the reference signal for each {YB:01210564.DOCX }-26-Attorney Docket No. CIENA-112-B successive bit are a sampled reference signal and a sampled reference signal for each successive bit, wherein sampling is triggered by a sampling clock.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: onfigured to shunt the input signal to dummy loads to squelch sampling switch feedthrough.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: wherein the input signal is a first input signal and the sampled input signal is a sampled first input signal of a differential input pair, the circuit further comprising a second comparator configured to determine a value for a bit based on comparing a sampled second input signal and a second reference signal; and determine a value for each successive bit based on comparing a resampled second input signal and a second reference signal for each successive bit; and a second digital controller configured to output a second digital result after determination of a value for a last bit, wherein a differential output is generated from the digital result and the second digital result.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: comparing, by a comparator, a sampled input signal and a reference signal to determine a value for a bit, wherein an input signal and the reference signal travel substantially matched signal paths; comparing, by the comparator, a resampled input signal and a reference signal for each successive bit to determine a value for each successive bit; and outputting, by a digital controller, a digital result after determination of a value for a last bit.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: activating the comparator by a clock, wherein the clock is phase offset from a sampling clock.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: setting a phase offset between a sampling clock and a comparator clock.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: an edge of a sampling clock triggers sampling and resampling of the input signal, the method further comprising sharpening, by an asymmetric driver, edge characteristics of the edge of a sampling clock.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: wherein the reference signal and the reference signal for each successive bit are a sampled reference signal and a sampled reference signal for each successive bit, the method further comprising sampling the reference signal; and sampling the reference signal for each successive bit.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: shunting, via an input buffer, the input signal to dummy loads to squelch sampling switch feedthrough.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 10,965,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,965,300 discloses similar limitations and function as claimed in the instant application, such as: herein the input signal is a first input signal and the sampled input signal is a sampled first input signal of a differential input pair, the method further comprising comparing, by a second comparator, a sampled second input signal and a second reference signal to determine a value for a bit, wherein a second input signal and the second reference signal travel substantially matched signal paths; comparing, by the second comparator, a resampled second input signal and a second reference signal for each successive bit to determine a value for each successive bit; and outputting, by a second digital controller, a second digital result after determination of a value for a last bit, wherein a differential output is generated from the digital result and the second digital result.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayman et al. USP 10,917,105 and Debnath et al. (US 2013/0141263).
Regarding claim 1, Ayman discloses a SAR ADC architecture in figure 1 that teaches: a comparator (107) configured to determine a value for a bit based on comparing a sampled input signal and a reference signal, wherein an input signal and the reference signal travel substantially matched signal paths; and determine (by 104, SAR control circuit)  a value for each successive bit based on comparing a resampled input signal (105) and a reference signal (101) for each successive bit; and a digital controller (104) configured to output a digital result after determination of a value for a last bit (see figure 1 and its descriptions).
Regarding claim 3, Ayman teaches: a phase controller (figure 5) configured to set a phase offset between a sampling clock and a comparator clock (see col. 1, lines 13-38).
Regarding claim 8, Ayman discloses a SAR ADC architecture in figure 1 that teaches: a comparator (107) configured to determine a value for a bit based on comparing a sampled input signal and a reference signal; and determine (by SAR 104) a value for each successive bit based on comparing a resampled input signal (105) and a reference signal for each successive bit; and a digital controller (104) configured to output a digital result after determination of a value for a last bit, wherein clocks used for input signal sampling and comparator determination are phase offset (col. 1, lines 13-38) and see figure 1 and its descriptions).
Regarding claim 9, Ayman teaches a phase controller (figure 5) configured to set the phase offset between the clocks (see col. 1, lines 13-38).
Regarding claim 14, claim 14 is similar to claim 1 in method format. Therefore, claim 14 is rejected as well as rejected in claim 1.
Regarding claims 15 and 16, Ayman teaches in figure 5 activating the comparator by a clock, wherein the clock is phase offset from a sampling clock (see figure 5 descriptions).

Regarding claim 1, Debnath discloses a calibration ADC architecture in figure 2 that teaches: a comparator (108) configured to determine a value for a bit based on comparing a sampled input signal and a reference signal, wherein an input signal and the reference signal travel substantially matched signal paths; and determine (by 102, SAR control circuit)  a value for each successive bit based on comparing a resampled input signal (106) and a reference signal (104) for each successive bit; and a digital controller (102) configured to output a digital result after determination of a value for a last bit (see figure 2 and its descriptions).
Regarding claim 3, Debnath teaches: a phase controller (figure 3) configured to set a phase offset between a sampling clock and a comparator clock (para. 0004 and 0007).
Regarding claim 8, Debnath discloses a calibration ADC architecture in figure 2 that teaches: a comparator (108) configured to determine a value for a bit based on comparing a sampled input signal and a reference signal; and determine (by SAR 102 and 202) a value for each successive bit based on comparing a resampled input signal (106) and a reference signal (104) for each successive bit; and a digital controller (102) configured to output a digital result after determination of a value for a last bit, wherein clocks used for input signal (see figure 3) sampling and comparator determination are phase offset (para. 0004 and 0007) and see figure 2 and its descriptions).
Regarding claim 9, Debnath teaches a phase controller (figure 3) configured to set the phase offset between the clocks (see para. 0004 and 0007).
Regarding claim 14, claim 14 is similar to claim 1 in method format. Therefore, claim 14 is rejected as well as rejected in claim 1.
Regarding claims 15 and 16, Debnath teaches in figure 3 activating the comparator by a clock, wherein the clock is phase offset from a sampling clock (see figure 3 descriptions).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845